DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 12/8/2020.
Claims 1-15 are subject to examination.  Claims 11-15 are newly added claims.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. U.S. Patent Publication # 2016/0004717 (hereinafter Singhal) in view of Asai et al. U.S. Patent Publication # 2014/0025677 (hereinafter Asai ) further in view of Basnett et al. U.S. Patent Publication # 2016/0350256 (hereinafter Basnett)
With respect to claim 1, Singhal teaches system comprising: a controller (i.e. Fig. 1 element 120) configured to control an apparatus (Fig. 1 element 100); and a server (Fig. 1 element 130) configured to bidirectionally communicate with the controller (Fig. 1 element 130) via a communication line (i.e. network using standard communication technologies)(Paragraph 21-22), wherein the server includes a first processor configured to: transmit to the controller a backup file creation request  that sets data 
Singhal does not teach a semiconductor manufacturing.  
Asai teaches a semiconductor manufacturing system (Fig. 1 element 100) comprising a semiconductor manufacturing apparatus (Fig. 1 & 2 element 100) including a controller (Fig. 1 element 500)(Fig. 2 element 240) that controls an overall operation of the semiconductor manufacturing apparatus (Paragraph 27, 88-89)(Paragraph 150).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to implement Asai’s teaching in Singhal’s teaching to come up with having a system and apparatus as semiconductor manufacturing system/apparatus.  The motivation for doing so would so would be to backup all the file including recipe files therefore,  in an event of a failure, backup files can be used (Paragraph 138, 139-140)
Asai does not explicitly teach wherein the first processor of the server transmits the backup file creation request to the controller according to an apparatus state of the semiconductor manufacturing apparatus transmitted from the second processor of the controller.

With respect to claim 2, Singhal, Asai and Basnett teaches the semiconductor manufacturing system of claim 1, but Asai further teaches  wherein the first processor of the server is further configured to specify a semiconductor manufacturing apparatus that executes backup of the data (i.e. storing the backup file in the substrate processing apparatus and transmitting to another substrate processing apparatus which has malfunctioned) (Paragraph 138)
With respect to claim 3, Singhal, Asai and Basnett teaches the semiconductor manufacturing system of claim 2, but Asai further teaches wherein the first processor is configured to specify the semiconductor manufacturing apparatus that executes the backup of the data based on information transmitted from a client terminal connected to the server via a communication line (i.e. transmitting the backup data to the group management apparatus and HDD of a substrate processing apparatus via network) (Paragraph 27, 138-140)
With respect to claim 4, Singhal, Asai and Basnett teaches the semiconductor manufacturing system of claim 2, but Basnett further teaches wherein the first processor is configured to specify the semiconductor manufacturing apparatus that executes the backup of the data based on information transmitted from the controller (i.e. transferring files from the legacy system to emulator device, 
With respect to claim 5, Singhal, Asai and Basnett teaches the semiconductor manufacturing system of claim 4, but Basnett further teaches wherein the information transmitted from the second processor of the controller is a signal generated when a communication state (i.e. changing of status of idle connection and/or parameters or variables) between the controller and a customer host is changed  (Paragraph 30-31, 42-43, 48)
With respect to claim 10, Singhal teaches a server that bidirectionally communicates with a controller configured to control a  apparatus(Fig. 1 element 100) (Paragraph 21-22); and a server (Fig. 1 element 130) comprising a processor (Paragraph 20) configured to: transmit to the controller a backup file creation request  that sets data specific to the controller as a backup file  (i.e. backup manager receives a request from a client device to backup a file and the requested backup of the file stored) (Paragraph 24) and transmit to the controller a backup file acquisition request requesting acquisition of the created backup file from the controller (i.e. retrieving and transmitting the previously backed up file) (Paragraph 27, 35); and receive the created backup file from the controller (i.e. retrieving the previously backup file (Paragraph 27-28),
Singhal does not teach a semiconductor manufacturing.  
Asai teaches a semiconductor manufacturing system (Fig. 1 element 100) comprising a controller (Fig. 1 element 500)(Fig. 2 element 240) configured to control a semiconductor manufacturing apparatus (Fig. 1&2 element 100)(Paragraph 27, 88-89)(Paragraph 150).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to implement Asai’s teaching in Singhal’s teaching to come up with having a system and apparatus as semiconductor 
Asai does not explicitly teach wherein processor of the server transmits the backup file creation request to the controller according to an apparatus state of the semiconductor manufacturing apparatus transmitted from the controller.
Basnett teaches wherein the first processor of the server (i.e. remote client) transmits the backup file creation request to the controller (I.e. drive controller/drive emulator) according to an apparatus state of the semiconductor manufacturing apparatus (i.e. during idle conditions)  transmitted from the second processor of the controller (i.e. files are transferred back and forth between the drive emulator and the remote client) (Paragraph 32-33, 34-35, 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Basnett’s teaching in Singhal and Asai’s teaching to come up with server transmitting the backup file creation request to the controller according to the state of the manufacturing apparatus.  The motivation for doing so would be to allow for safe file transfer (Paragraph 42)
With respect to claim 11, Singhal, Asai and Basnett  teaches the semiconductor manufacturing system of claim 1, but Basnett further teaches wherein the apparatus indicates a state whether the semiconductor manufacturing apparatus is in an operating state or in a non-operating state (i.e. idle conditions) (Paragraph 30, 33, 34)
With respect to claim 12, Singhal teaches a semiconductor manufacturing system comprising:
-a semiconductor manufacturing apparatus including a controller  (i.e. Fig. 1 element 120) that controls an overall operation of the semiconductor manufacturing apparatus (Fig. 1 element 100)(Paragraph 21,22) ; and a server configured to bidirectionally communicate with the controller via a communication line (i.e. network using standard communication technologies)(Paragraph 21-22), 
-receive the created backup file from the controller  (i.e. retrieving the previously backup file )(Paragraph 27-28),
wherein the controller includes a second processor configured to: receive the backup file creation request and the backup file acquisition request from the server (i.e. receiving a request to backup file, and second backup request for a second backup file which is functionally equivalent to the backup file acquisition request) (Paragraph 24, 27, 35); and create the backup file when receiving the backup file creation request from the server.
(i.e. storing the backup file when receiving a request from a client device to backup the file)(Paragraph 24-26)
Singhal does not teach a semiconductor manufacturing.  
Asai teaches a semiconductor manufacturing system (Fig. 1 element 100) comprising a semiconductor manufacturing apparatus (Fig. 1 & 2 element 100) including a controller (Fig. 1 element 500)(Fig. 2 element 240) that controls an overall operation of the semiconductor manufacturing apparatus (Paragraph 27, 88-89)(Paragraph 150).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to implement Asai’s teaching in Singhal’s teaching to come up with having a system and apparatus as semiconductor manufacturing system/apparatus.  The motivation for doing so would so would be to backup all the file including recipe files therefore,  in an event of a failure, backup files can be used (Paragraph 138, 139-140)

Basnett further teaches wherein the first processor is configured to specify the semiconductor manufacturing apparatus that executes the backup of the data based on information transmitted from the controller of the semiconductor manufacturing apparatus (i.e. transferring files from the legacy system to emulator device, establishing secure connection, when a “copy” command for a particular file is sent to the legacy system from the drive controller and the particular file is sent from the memory buffer to the legacy system hard drive.  The files are transferred back and forth between the drive emulator and the remote client and file backup system is integrated into the program)(Paragraph 41-42) It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Basnett’s teaching in Singhal and Asai’s teaching to come up with specifying semiconductor manufacturing apparatus that executes back up of data based on information transmitted.  The motivation for doing so would be to allow for safe file transfer (Paragraph 42)
With respect to claims 13, 15 respectively, it teaches same limitation as claim 5, 11 respectively, therefore rejected under same basis.
With respect to claim 14, Singhal, Asai and Basnett teaches the semiconductor manufacturing system of claim 12, but Basnett further wherein the first processor of the server transmits the backup file creation request to the controller according to an apparatus state of the semiconductor manufacturing apparatus (i.e. idle state) transmitted from the second processor of the controller (Paragraph 33-35, 40-42).
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. U.S. Patent Publication # 2016/0004717 (hereinafter Singhal) in view of Asai et al. U.S. Patent Publication #  
With respect to claim 6, Singhal, Asai and Basnett teaches the semiconductor manufacturing system of claim 2, but Asai further teaches wherein the first processor of the server is further configured to transmit an apparatus state request indicating that the apparatus state of the specified semiconductor manufacturing apparatus is acquired to the controller of the specified semiconductor manufacturing apparatus (Paragraph 84, 87-88), and the second processor of the controller is further configured to: receive the apparatus state request transmitted from the server (Paragraph 96, 97, 112).  
Singhal, Asai and Basnett does not teach transmit the apparatus state at a time of receiving the apparatus state request when the first processor receives the apparatus state request. 
Nakagawa teaches transmit the apparatus state at a time (Fig. 2 element “date/time on the top” as well as “State” “not ready” )of receiving the apparatus state request when the first processor receives the apparatus state request (Paragraph 59, 61, 64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to implement Nakagawa’s teaching in Singhal, Asai and Basnett’s teaching to come up with transmitting apparatus state at a time of receiving the state request.  The motivation for doing so would be provide alert or notice of the current state of the apparatus, therefore depending on the state the user can monitor or take action based on the alert received.
With respect to claim 7, Singhal, Asai, Basnett and Nakagawa teaches the semiconductor manufacturing system of claim 6, but Nakagawa further teaches wherein the first processor of the server is further configured to determine whether or not a current time reaches a set time when the first processor specifies an apparatus and data on which backup is to be executed (Paragraph 64, 102), and when the first processor determines that the current time reaches the set time (Paragraph 67, 80, 82), 
With respect to claim 8, Singhal, Asai, Basnett and Nakagawa teaches the semiconductor manufacturing system of claim 3, but Nakagawa further teaches wherein the first processor of the server is further configured to transmit an apparatus state request indicating that the apparatus state of the specified semiconductor manufacturing apparatus is acquired to the controller of the specified semiconductor manufacturing apparatus specified by the specifying unit (Paragraph 64, 66-67, 81-83, 102, 112) , and the second processor of the controller is further configured to: receive the apparatus state request transmitted from the server (Paragraph 102, 112); and transmit the apparatus state at a time of receiving the apparatus state request when the first processor receives the apparatus state request (Paragraph 64, 66-67, 81-83, 102, 112)
With respect to claim 9, Nakagawa teaches the semiconductor manufacturing system of claim 8, but Nakagawa further teaches wherein the first processor of the server is further configured to determine whether or not a current time reaches a set time when the first processor specifies an apparatus and data on which backup is to be executed, and when the first processor determines that the current time reaches the set time (Paragraph 59, 64, 67-68, 81-83), the first processor transmits the apparatus state request to the specified controller of the semiconductor manufacturing apparatus (Paragraph 102, 112)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of new grounds of rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

B).  Yamaguchi et al. U.S. Patent Publication # 2012/0080104 which in Paragraph 66 teaches having controller used in a semiconductor manufacturing process wherein the replacement of a set up is carried out for changing gas species in accordance with manufacturing schedule, operating periods and non-operating periods. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453